Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Koch discloses a current mirror including a first current path and a second current path, a sensor having a terminal electrically coupled to the first current path of the current mirror circuit, a charge collector electrically coupled to the second current path of the current mirror and an analog-to-digital converter to output a digital value of charge on the charge collector over a known time, however, Koch fails to teach a CMOS integrated circuit that comprises a sensor that comprises a voltage or current reference generator that generates a first reference voltage or current that is constant with respect to a sensed property, a voltage or current reference generator that generates a second reference voltage or current that varies with respect to the sensed property, two paths including on-chip capacitors charged with a sub nanowatt current reference such that a first ramp voltage or current is generated in one of the two paths and a second ramp voltage or current is generated in a second of the two paths, the first ramp voltage or current is compared to the first reference voltage or current and the second ramp voltage or current is compared to the second reference voltage or current, a digitizer for digitizing the sensed property by comparing charging time between the two paths and adjusting the charging rate of one of the two paths by increasing or decreasing the amount of capacitance in that path until both of the two paths have the same charging time to reach the first and second reference voltages or currents, respectively, a digital output represents a value of the capacitance and digital feedback to reset the converter to restart the charging time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845